DISMISS; and Opinion Filed February 25, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01131-CV

                          IN THE INTEREST OF M.M., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-11941

                            MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                  Opinion by Justice O’Neill

       Despite being directed to file his brief no later than January 21, 2014 and cautioned that

the appeal would be dismissed if he did not comply, appellant has failed to file a brief.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE


131131F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.M., A CHILD                    On Appeal from the 302nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01131-CV                                  Trial Court Cause No. 13-11941.
                                                    Opinion delivered by Justice O’Neill.
                                                    Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Monica McDaniel recover her costs, if any, of this appeal
from appellant Xavier Luckey.


Judgment entered this 25th day of February, 2014.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE




                                             –2–